UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: September 11, 2017 BYLOG GROUP CORP. (Exact name of registrant as specified in its charter) Nevada 333-211808 37-1791003 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 84/1 Bilang, Hutan #402, Liaoning Province, Dalian City, District ZhongShan 116013, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (775) 430-5510 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.06 - Change in Shell Company Status. We have determined that we are not now a shell company and at no time previously have we been a shell company, as that term is defined in regulations promulgated under the Securities Act of 1933 and the Securities Exchange Act of 1934, notwithstanding disclosures to the contrary in our registration statement on Form S-1. We now believe that we should have contested or resisted the suggestion that such disclosure was either appropriate or required. In making this determination, we are relying on the opinion of Jackson L. Morris, Esq., Attorney at Law, Tampa, Florida. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Opinion of Jackson L. Morris, Esq. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BYLOG GROUP CORP. BYLOG GROUP CORP. Dated: September 11, 2017 By:/s/Dmitrii Iaroshenko Dmitrii Iaroshenko, President and Chief Executive Officer and Chief Financial Officer
